Citation Nr: 1133184	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  10-17 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1. Entitlement to service connection for a hole in the heart, to include as residuals of diphtheria.

2. Entitlement to service connection for a left arm disorder.

3. Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and RP

ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

In June 2011, the Veteran and RP testified at a personal hearing before the undersigned, sitting at the RO.  A transcript of the hearing is associated with the claims file.
 
After the hearing, the Veteran submitted additional evidence consisting of private treatment records from Dr. FDL.  See 38 C.F.R. § 20.1304 (2010).  The Board notes that the Veteran waived agency of original jurisdiction (AOJ) consideration of such evidence.  Id.  Therefore, the Board may properly consider such evidence in rendering its decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a left arm and left shoulder disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1. Resolving all reasonable doubt in the Veteran's favor, there is a current atrial septal defect (ASD) of his heart.  

2.  A hole in the heart, or ASD, is not shown to be causally or etiologically related to a disease, incident, or injury in service.


CONCLUSION OF LAW

A hole in the heart, or ASD, was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable AOJ decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with a VCAA notification letter in November 2008, prior to the initial unfavorable AOJ decision issued in May 2009.  

The Board observes that the pre-adjudicatory VCAA notice informed the Veteran of the type of evidence necessary to establish service connection, how VA would assist him in developing his claim, and his and VA's obligations in providing such evidence for consideration.  Additionally, the letter advised him of the evidence necessary to establish a disability rating and effective date.  Therefore, the Board finds that the Veteran was provided with all necessary notice under VCAA prior to the initial adjudication of his claim. 

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The Veteran's service separation examination and VA medical records were reviewed by both the AOJ and the Board in connection with adjudication of his claim. 

The Board observes that the Veteran's service treatment records, save his separation examination, are unavailable, having been destroyed in the fire in the St. Louis records repository.  The Board acknowledges that, in cases where VA is unable to obtain some or all of the Veteran's service treatment records, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim has been undertaken with this duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  The Veteran was advised that his service treatment records were unattainable and asked to complete a form to reconstruct available service records, which he returned to the RO.  Nevertheless, efforts to reconstruct his records also yielded negative results, and the Veteran was advised of the situation in a December 2008 letter.  Even so, the Board notes that his separation examination reveals that he was treated for diphtheria in January 1946.  Thus, the Board finds that further efforts to identify and locate possible copies of the Veteran's service treatment records would only serve to unnecessarily delay the Board's decision with no benefit to the Veteran.  See Bernard; see also Sabonis v. Brown, 6 Vet. App. 426,430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to decide the claim.  In this case, the Board finds that a current VA examination to determine whether the Veteran has a heart disorder that is a result of his military service is not necessary to decide the claim.  The treatment evidence indicates the presence of an ASD and as noted, he had diphtheria in service.  However, the only competent opinion on the matter reports that no relationship exists between the two.  Further, the lay statements and testimony of record merely relate the heart disorder to the diphtheria because the Veteran sees no other possible cause.  He has indicated that he has no medical knowledge upon which he bases his conclusion.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159; See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the Board concludes that an indication of an association between the current disability and service is lacking and that a VA examination is not necessary.  

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

II. Analysis

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.   38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
 
The Veteran contends that he has a hole in his heart that is related to diphtheria he suffered in service.  Therefore, he contends that he is entitled to service connection for a hole in his heart.

Initially, the Board resolves all reasonable doubt in the Veteran's favor and determines that he has a current disability with regard to this claim.  Specifically, the Board notes that the majority of treatment records reflect that the Veteran's ASD was found by history only.  A September 2003 echocardiogram (ECG) revealed no such defect; however, a November 2009 ECG showed an ASD on one four-chamber view taken during the study.  In light of these facts, the Board affords the benefit of the doubt and determines that the Veteran has a current disability.

Further, the Board again notes that the Veteran had diphtheria in service as documented on his service separation examination.  Thus, the remaining question is whether the Veteran's ASD is related to the diphtheria. 

In this regard, the Board observes that there is no competent evidence in support of the Veteran's claim.  The only medical opinion of record is from the cardiologist involved with the November 2009 ECG who opined that there is no correlation between an ASD and diphtheria.  The Veteran has not submitted any contradictory opinion or treatment evidence; moreover, at his hearing, both the Veteran and RP acknowledged that they had no knowledge of such a relationship or of a medical opinion in support of one.  Absent any competent evidence demonstrating a connection between the Veteran's ASD and diphtheria, there is no basis upon which to grant the Veteran's claim. 

As reflected by the above discussion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as there is no competent evidence in favor of the Veteran's claim, the preponderance of the evidence is against the claim for service connection for a hole in the heart.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7. 


ORDER

Service connection for a hole in the heart, to include as a residual of diphtheria, is denied.


REMAND

A review of the record reveals that a remand is necessary with respect to the claims of entitlement to service connection for left arm and left shoulder disorders.  The Veteran contends that he injured his left arm and shoulder during a combat mission in Belgium in February or March 1945.  The Board notes that the Veteran's discharge papers reveal that he arrived in Europe in December 1944 and that World War II continued in the European theater for several more months.  Therefore, the Board concludes that the Veteran's activities in Belgium were associated with combat.  

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  	

Finally, the record reveals that the Veteran receives regular treatment at the VA facility in Black Hills.  The most recent treatment record from that facility is dated in November 2009.  Therefore, all VA records from the Black Hills VA facility dated from November 2009 onward should be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Request all VA treatment records dated from November 2009 onward from the Black Hills VA facility.  All requests and responses, positive and negative, should be associated with the claims file. 

2. Schedule the Veteran for a VA orthopedic examination to assess the existence and etiology of his claimed left arm and left shoulder disorders.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

a. Identify all appropriate diagnoses for the Veteran's left arm and shoulder symptoms. 

b. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any left shoulder disorder exhibited by the Veteran currently is causally or etiologically related to his reported in-service injury or is otherwise related to his military service?

c. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any left shoulder arm exhibited by the Veteran currently is causally or etiologically related to his reported in-service injury or is otherwise related to his military service?

A rationale for any opinion advanced should be provided, including a discussion of the Veteran's claims of continuous symptomatology since service.  The examiner should also state what sources were consulted in forming the opinion.

3. After completing the above actions and any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's service connection claims should be readjudicated, to include all evidence received since the March 2010 statement of the case.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


